Citation Nr: 1719495	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to a service-connected cervical spine disability. 


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to March 1971. 

This case is before the Board of Veterans' Appeals (Board/BVA) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board last remanded this claim in July 2011 for further evidentiary development.  In a November 2014 decision, the Board denied this claim, and in response the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC). In a September 2015 Order, the Court granted a Joint Motion for Remand (JMR), vacating the Board's November 2014 decision denying this claim, and remanding this claim for still further development and then readjudication consistent with the terms of the JMR.  To comply with the Court's Order, the Board in turn remanded the claim in April 2016 - primarily to obtain an adequate VA medical opinion that was needed to assist in deciding this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative (meaning most competent and credible) evidence of record weighs against finding that the Veteran's currently diagnosed lower back disability was caused or is being aggravated by his service-connected cervical spine disability, or is otherwise related or attributable to his active duty service.



CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a lower back disability, either as directly or presumptively incurred in service or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing entitlement to service connection generally requires having probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a link (i.e., "nexus") between disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection also may be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, 38 C.F.R. § 3.307(a)(3) also provides for presumptive service connection for these chronic diseases if they manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection still may be granted if the evidence, including that pertinent to service, establishes the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection also may be established on a secondary basis for disability that is proximately due to, the result of, or being aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b).  Establishing service connection on this alternative secondary basis requires having evidence sufficient to show:  (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is claiming entitlement to service connection for a low back condition that he has alternatively maintained is either directly related to his active duty service or secondary to his service-connected cervical spine strain with degenerative joint disease.  Specifically, he stated in his June 2007 claim that he was entitled to service connection for intervertebral disc syndrome (IVDS), later however clarifying during a September 2011 VA examination that the IVDS in the lower back is a result of the IVDS in his cervical spine.  There are three or sometimes referred to as just two segments of the spine - cervical (neck/upper), thoracic (middle), and lumbar/lumbosacral (lower).  The combination of the latter two is referred to as the thoracolumbar (thoracic and lumbar) segment.

The Veteran's service treatment records (STRs) include a January 1969 record with a notation of pain in the "neck, back, shoulder."  Moreover, STRs reveal that testing was conducted due to a notation of back, neck and shoulder pain and urinalysis and bloodwork was ordered to look for rheumatoid factor (or rheumatoid arthritis).  A November 1969 record noted that he had a long history of neck and back pain with a current flare-up within the past week.  The report further noted that an exam of him showed trapezius muscle spasm.

Reports of medical examination dated in July 1958, May 1964, and February 1969 document normal clinical evaluations of the Veteran's spine.  In Reports of Medical History dated in September 1968 and February 1969, he denied experiencing a history of recurrent back pain, but he did note having persistent pain in his neck and shoulders.  His military service ended in March 1971.

Post-service VA treatment records include the report of a December 2002 private evaluation detailing X-rays taken of the Veteran's lumbar spine.  The study revealed mild-to-moderate degenerative disc disease with disc space narrowing and marginal osteophyte formation throughout the lumbar spine.  There was a mild concave left lumbar scoliosis or tilt.  Also, there was degenerative joint disease with sclerosis and narrowing at the L5-S1 discs.  The consequent diagnosis was diffuse degenerative disc disease and degenerative joint disease of the L5-S1.  This diagnosis of degenerative disc disease was affirmed during a subsequent September 2011 VA examination.

In April 2016, the Board remanded this claim to obtain a VA medical opinion concerning the etiology of the Veteran's back condition, to comply with the terms of the September 2015 JMR.  Specifically, the JMR noted that the September 2011 VA examination was inadequate for rating purposes because the examiner had erroneously stated there was no mention of any low back pain or condition in the available STRs.  The JMR stated that a remand resultantly was needed for a VA medical opinion that considered the STRs noting back pain.

In June 2016, the Veteran was afforded another VA examination of his lower back.  He was observed to have diagnoses of degenerative arthritis of the thoracolumbar spine, IVDS, and associated right and left lumbar radiculopathy.  The VA examiner noted that the history obtained from the Veteran was essentially the same as that obtained during the earlier September 2011 VA examination.  The examiner noted the Veteran's statement that he did not remember having any low back injury at the time of the initial injury to his neck.  He did not recall any separate injury to his lower back while in service.  He said his low back pain did not begin until about 10 years after leaving military service.  He maintained that the lumbar disc degeneration he was experiencing was part of the same generalized process that began in his neck and spread to his lower back.  As a result, he maintained that he should be service connected for his lumbar spine condition.  Since onset, he reported having progressive, intermittent lumbar-area back pain that tends to manifest as episodes of sharp, shooting pain that radiates to his right lateral hip and mid-thigh.  He had no numbness, paresthesias or other symptoms suggestive of lumbar radiculopathy in either lower extremity.  He did however feel some sense of constant tightness and stiffness in his lower back.  

Since the September 2011 VA examination, the Veteran reported experiencing a general worsening of pain in the lower and mid-upper back.  He also reported developing symptoms of bilateral lumbar radiculopathy.  An MRI performed in 2014 showed extensive degenerative arthritic and disc disease.  The Veteran again stated that he did not recall having any low back pain or any radiculopathy symptoms in the lower extremities when in service or within the year following active duty.  He did recall having some episodic pain in the lower neck and upper thoracic region.  He stated that his original claim was for his entire spine, which the examiner noted was not confirmed upon review of his original claim form.  When asked to demonstrate where he experienced back pain in service, the Veteran indicated to the examiner the upper back, medial to the scapula, and the lower cervical region.

The June 2016 VA examiner opined that it was less likely than not that the Veteran's lumbar spine disability was proximately due to or the result of his service-connected condition (referring to the cervical spine disability).  In support of this conclusion, the examiner explained that the Veteran had well-documented degenerative disc disease and degenerative arthritis of the cervical spine that dated back to his military service.  Unlike rheumatoid arthritis or ankylosing spondylitis, degenerative spinal changes are not due to a generalized inflammatory or other generalized process, but rather are due to localized injury or chronic wear and tear, and aging.  The VA examiner stated there was no scientific, pathophysiologic rationale or explanation to support the Veteran's contention that the lumbar disc disease was part of the same disc degenerative process in the cervical spine.  The VA examiner added that degenerative arthritis of the spine does not spread from one part of the spine to another.  The Veteran's thoracic and lumbar spine degenerative arthritis and degenerative disc disease could only be the result of cumulative stresses and strains directly affecting the discs and other spinal structures in the thoracic and lumbar spine over time.

As to whether the Veteran's lumbar spine disability alternatively was being aggravated by his service-connected cervical spine disability, the June 2016 VA examiner explained that the presence of cervical spine degenerative disc disease and arthritis would not mechanically or otherwise alter spinal stresses and strains in the thoracic and lumbar spine that would be physically capable of worsening any degenerative joint disease or degenerative disc disease that may be present in the thoracic or lumbar areas.  Therefore, the VA examiner concluded it was less likely than not that the Veteran's thoracic and lumbar spine condition was aggravated by his service-connected cervical spine condition.

The June 2016 VA examiner also concluded it was less likely than not that the Veteran's lumbar spine condition was directly incurred in or caused by his claimed in-service injury, event or illness.  In support of this conclusion, the examiner pointed out that a review of the available STRs did not indicate any instances of low back pain in service.  The examiner referred to a January 1969 note indicating a complaint of neck pain and thoracic spine pain with prolonged sitting, which was relieved by physical therapy.  He also referenced a November 1969 note indicating neck and back pain with a current flare-up.  However, the VA examiner clarified that several isolated incidents of upper back pain due to muscle strain or spasm would not physiologically be capable of causing degenerative disc disease and arthritis years later.  The VA examiner stated there was no indication of chronic low back pain in service or even chronic upper-mid back pain.  The examiner did state there conversely were multiple notes indicating the Veteran's cervical spine condition in service.  Had he had significant chronic lumbar symptoms in service suspicious for arthritis or degenerative disc disease, the VA examiner surmised that it would be reasonable to expect this would have been addressed along with the cervical pain.  However, the VA examiner observed there was no evidence of chronic back pain in service or even immediately thereafter.

In an October 2016 letter, the Veteran's attorney argued that the June 2016 VA examination was inadequate.  He asked that the Veteran be provided another (new) VA examination with a "different unbiased examiner."  The Veteran's attorney disputed statements made by the Veteran to the June 2016 VA examiner concerning the onset of symptoms of his low back pain.

Perhaps because of that allegation, the Veteran was indeed afforded another VA examination in January 2017.  The examination report notes diagnoses of IVDS, spinal stenosis, degenerative arthritis of the lumbar spine, and degenerative disc disease of the lumbar spine.  The Veteran reported having a lower back complaint in the military in 1969, for which he never obtained an X-ray.  He stated he was on medication for his neck pain that also took care of back pain that he would feel periodically.  He reported having lower back pain in the 1970s, post-military, while working for Polaroid.  He stated that he saw a chiropractor in the 1980s and was told he was having sciatica.  But he acknowledged no X-rays were taken of his lower back during that earlier point in time.

Like those that had examined the Veteran earlier, the January 2017 VA examiner concluded it was less likely than not the Veteran's claimed lower back condition was proximately due to or the result of his service-connected cervical spine disability.  In support of this conclusion, this additional VA examiner noted that the Veteran was service connected for cervical spine disc disease and cervical joint disease that was clearly documented in his STRs.  The VA examiner further stated that this type of degenerative process may affect one part of the spine in isolation from another part of the spine, and was not due to a unifying underlying condition other than the above process.  This was in contrast to other arthritic conditions such as rheumatoid arthritis, which represented one systemic condition that may affect multiple parts of the skeleton in parallel or in additive fashion, or in sequence.  This additional VA examiner further explained that, based on the understanding of the pathophysiology of degenerative disc and degenerative joint disease, degenerative changes to one part of the spine do not implicate an underlying systemic cause for arthritis.  Further, a degeneration of the cervical disc cannot directly cause a degeneration of the lumbar disc "no more than can one fractured elbow directly cause a fracture on the other elbow."  Lastly, the lumbar pain the Veteran reported did not occur according to treatment records until 19 to 20 years following his active service.


In a February 2017 addendum opinion, the VA examiner who conducted the January 2017 examination additionally opined that it was less likely than not that the Veteran's lumbar spine condition was incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner noted that STRs were unremarkable for a diagnosed lumbar spine condition.  Indeed, available treatment records were silent for a lumbar condition until April 1990, when the Veteran was evaluated by his rheumatologist for lower back pain.  He was ultimately diagnosed in 2002 with lumbar degenerative disc and degenerative joint disease.  Given the above, date, the examiner stated he was unable to find evidence in STRs for a lumbar spine condition that initiated during military service before 1972, or a progression of clinical symptoms leading up to a definitive diagnosis of lumbar degenerative disc and joint disease in 2002.

In another addendum opinion written that same month, the VA examiner noted a review of STRs that referenced "back pain."  The examiner explained that the "back pain" referred to, in actuality, thoracic back pain that specifically occurred when the Veteran was ill with an upper respiratory infection (URI) in October 1963.  The examiner explained this was a self-limited symptom that resolved after recovery from the infection.  By September 1968, the examiner noted the Veteran's reports of having experienced no recurrent back pain to a periodic health examination.  The VA examiner further noted a January 1969 treatment record which he stated referenced the Veteran's neck and the thoracic back, and not the lumbar back.  The VA examiner surmised that both instances of "back pain" did not lead to a diagnosis of a chronic lumbar spine condition according to STRs.

The Board finds the June 2016 VA examiner's opinions, in particular, are entitled to a lot of probative weight.  These opinions were provided following examination of the Veteran and a review of the claims file for the pertinent history.  The examiner addressed the Veteran's assertions as to the origin of the disability and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Significantly, there is no medical opinion to the contrary in the record concerning the etiology of the Veteran's lower back condition.  The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  He has been accorded ample opportunity to furnish medical and other evidence in support of his claim, yet he has not done so.  See 38 U.S.C.A.§ 5107(a).

The Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against finding that his back condition arose during active service.  There also is no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  Further, service connection for the Veteran's back disability is not warranted as secondary to his service-connected cervical spine disability.  

Since degenerative arthritis is a chronic condition, per se, a nexus or correlation to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, the Veteran's STRs do not establish a combination of manifestations sufficient to identify the disease entity of lumbar spine arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current lumbar spine condition is related or attributable to his military service.  Indeed, he is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layman without the appropriate medical training and expertise, he simply is not also competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, his assertions of continuity of symptoms of back pain that began in service are contradictory in nature.  Notably, during the September 2011 VA examination, he informed the examiner that his low back pain did not begin until approximately ten years after leaving military service.  But his attorney disputed the accuracy of the Veteran's reports in his October 2016 request for a new examination.  

During the January 2017 VA examination, the Veteran then stated that he had a lower back complaint in 1969.  Notably, his initial June 2007 claim for benefits only stated that he was seeking service connection for IVDS, not that he had had any relevant complaints or findings during his time in service.  This is particularly noteworthy since he is additionally claiming entitlement to secondary service connection, so on the alternative premise his service-connected cervical spine disability caused or is aggravating his low back condition.  This latter theory of entitlement is not predicated on having necessarily experienced relevant symptoms while in service, instead, only during the many years since (and not even necessarily commencing during the one-year presumptive period, post service).

Further, statements made by either the Veteran or his attorney attesting to lower back problems since service are contradicted by the contemporaneous medical evidence of record.  As noted above, reports of medical examination dated in July 1958, May 1964, and February 1969 document normal clinical evaluations of the Veteran's spine.  In Reports of Medical History dated in September 1968 and February 1969, the Veteran denied having a history of recurrent back pain, but he did note having persistent pain in his neck and shoulders.  If on those occasions he was additionally experiencing pain or discomfort in his low back, it stands to reason he would have mentioned that also, but he clearly did not.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony); Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to, in turn, receive the best or most appropriate medical care.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).   As such, statements made by the Veteran and his attorney concerning the onset of his symptoms of low back problems are afforded little-to-no probative weight, especially, again, when expressly contradicted by the medical findings.

For these reasons and bases, the Board finds that the preponderance of the evidence weighs against the Veteran's claim seeking service connection for a lower back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is inapplicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to service connection for a lower back disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


